DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0264862 A1) in view of YANG et al (US 2019/0371243 A1), (CN 108986749 A).
As to claim 1: Wang discloses a pixel circuit (Fig. 6, “a pixel circuit”; Abstract, ¶0051), comprising: 
a first initialization sub-circuit, a data writing circuit, a light emitting control circuit, a capacitor circuit, a drive transistor, a compensation circuit, a light emitting element, and a holding circuit (Fig. 6 shows “a first initialization sub-circuit K1, K3”, “a data writing circuit 101”, “a light emitting control circuit 102”, “a capacitor circuit 103”, “a drive transistor T1”, “a compensation circuit K2-K3”, “a light emitting element 01”, and “a holding circuit 102”; ¶0094-0101); 
the first initialization sub-circuit is connected to a second terminal of the capacitor circuit and a gate of the drive transistor (Fig. 6 shows the first initialization sub-circuit K1, K3 is connected to “a second terminal of the capacitor circuit 103” and “a gate of the drive transistor T1”); 
the data writing circuit is connected to a first terminal of the capacitor circuit, wherein the capacitor circuit is configured to store data to be written to the gate of the drive transistor in a data writing stage (Fig. 6, the data writing circuit 101 is connected to “a first terminal of the capacitor circuit 103”, wherein the capacitor circuit is configured to store data to be written to the gate of the drive transistor in a data writing stage; ¶0094-0101); 
the light emitting control circuit is connected to a first electrode of the light emitting element and a second electrode of the drive transistor (Fig. 6, the light emitting control circuit 102 is connected to “a first electrode of the light emitting element 01” and a second electrode of the drive transistor; 
a first electrode of the drive transistor is connected to a first power supply, and the second electrode of the drive transistor is connected to the light emitting control circuit (Fig. 6, a first electrode of the drive transistor T1 is connected to “a first power supply V2”, and the second electrode of the drive transistor is connected to the light emitting control circuit 102); 
the compensation circuit is connected to the second electrode and the gate of the drive transistor, and is configured to perform potential compensation on the gate of the drive transistor when the data writing circuit writes data to the first terminal of the capacitor circuit (Figs. 6-7, the compensation circuit K2-K3 is connected to the second electrode and the gate of the drive transistor T1, and is configured to perform potential compensation on the gate of the drive transistor when the data writing circuit writes data to the first terminal of the capacitor circuit 103; Abstract, ¶0086-0104); 
a second electrode of the light emitting element is connected to a second power supply (Fig. 6, a second electrode of the light emitting element 01 is connected to “a second power supply ELVSS”); 
the holding circuit is connected to the first terminal of the capacitor circuit (Fig. 6, the holding circuit 102 is connected to the first terminal of the capacitor circuit 103); 
wherein the data writing circuit comprises a third transistor; a second electrode of the third transistor is connected to written data (Fig. 6, the data writing circuit 101 comprises “a third transistor M1”; a second electrode of the third transistor M1 is connected to written “data D”); a first electrode of the third transistor is connected to the first terminal of the capacitor circuit (Fig. 6, a first electrode of the third transistor M1 is connected to the first terminal of the capacitor circuit 103); 
the third transistor writes the written data to the first terminal of the capacitor circuit (Fig. 6, the third transistor writes the written data to the first terminal of the capacitor circuit 103; ¶0086-0104); 
wherein the compensation circuit comprises a second transistor and a seventh transistor (Fig. 6, the compensation circuit comprises “a second transistor K1” and “a seventh transistor K2”); 
the second transistor is a transistor that is multiplexed by the compensation circuit and the first initialization sub-circuit (Fig. 6 shows the second transistor K3 is a transistor that is multiplexed by the compensation circuit K2-K3 and the first initialization sub-circuit K1-K3); 
a first electrode of the second transistor is connected to the gate of the drive transistor, a second electrode of the second transistor is connected to a first electrode of the seventh transistor (Fig. 6 shows a first electrode of the second transistor K3 is connected to the gate of the drive transistor T1, a second electrode of the second transistor K3 is connected to a first electrode of the seventh transistor K2;  a second electrode of the seventh transistor K2 is connected to the second electrode of the drive transistor T1); 
a second electrode of the seventh transistor is connected to the second electrode of the drive transistor (Fig. 6, a second electrode of the seventh transistor K2 is connected to the second electrode of the drive transistor T1);
the seventh transistor causes a threshold voltage of the drive transistor to pass through the second electrode of the second transistor in response to the third drive signal (Fig. 6, the seventh transistor K2 causes “a threshold voltage of the drive transistor T1” to pass through the second electrode of the second transistor K3 in response to “the third drive signal G(n+1)”; ¶0086-0104); 
the second transistor causes the threshold voltage of the drive transistor to be compensated to the gate of the drive transistor in response to the second drive signal (Fig. 6, the second transistor K3 causes the threshold voltage of the drive transistor T1 to be compensated to the gate of the drive transistor in response to “the second drive signal G(n)”; ¶0086-0104); 
the second drive signal is a timing shift signal of the third drive signal (Figs. 6, 8 shows the second drive signal G(n) is a timing shift signal of the third drive signal G(n+1).
Wang does not expressly disclose the data writing circuit comprises a fourth transistor. However, Yang teaches a pixel circuit comprises a data writing circuit comprises a third transistor and a fourth transistor, wherein a second electrode of the third transistor is connected to written data; a first electrode of the third transistor is connected to a second electrode of the fourth transistor, a first electrode of the fourth transistor is connected to the first terminal of the capacitor circuit; the third transistor writes the written data to the second electrode of the fourth transistor in response to a third drive signal; the fourth transistor writes the written data to the first terminal of the capacitor circuit in response to a second drive signal (Fig. 1A-1B, a pixel circuit comprises “a data writing circuit 102-103” comprises “a third transistor T1” and “a fourth transistor T2”, wherein a second electrode of the third transistor T1 is connected to “written data Data”; a first electrode of the third transistor T1 is connected to a second electrode of the fourth transistor T2, a first electrode of the fourth transistor T2 is connected to “a first terminal of a capacitor circuit C1”; the third transistor writes the written data to the second electrode of the fourth transistor T2 in response to “a third drive signal Gate L”; the fourth transistor T2 writes the written data to the first terminal of the capacitor circuit C1 in response to “a second drive signal Gate R”; Abstract, ¶0047-0049, 0053). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to implement a fourth transistor between the third transistor and the capacitor circuit, the result of the implementation is predictable that the data writing circuit comprises a fourth transistor. However, Yang teaches a pixel circuit comprises a data writing circuit comprises a third transistor and a fourth transistor, wherein a second electrode of the third transistor is connected to written data; a first electrode of the third transistor is connected to a second electrode of the fourth transistor, a first electrode of the fourth transistor is connected to the first terminal of the capacitor circuit; the third transistor writes the written data to the second electrode of the fourth transistor in response to a third drive signal; the fourth transistor writes the written data to the first terminal of the capacitor circuit in response to a second drive signal as taught by Yang. The motivation would have been in order to charge the data voltage signal written on the data line to be charged the storage capacitor (Yang: ¶0053). 
As to claim 2: Wang discloses the first initialization sub-circuit comprises a first transistor and a second transistor (Fig. 6, the first initialization sub-circuit comprises “a first transistor K1” and “a second transistor K3”); 
a first electrode of the first transistor is connected to an initial power supply (Fig. 6, a first electrode of the first transistor K is connected to “an initial power supply Vint”);
a second electrode of the first transistor is connected to a second electrode of the second transistor, a first electrode of the second transistor is connected to the gate of the drive transistor (Fig. 6, a second electrode of the first transistor K1 is connected to a second electrode of the second transistor K3, a first electrode of the second transistor K3 is connected to the gate of the drive transistor T1); 
the first transistor outputs a potential of the initial power supply to the second electrode of the second transistor in response to the second control signal (Fig. 6, the first transistor K1 outputs a potential of the initial power supply to the second electrode of the second transistor K3 in response to the second control signal G(n-1); 
the second transistor outputs the potential of the initial power supply to the gate of the drive transistor in response to the second drive signal (Fig. 6, the second transistor K3 outputs the potential of the initial power supply to the gate of the drive transistor T1 in response to the second drive signal G(n)).  
As to claim 5: Wang discloses the light emitting control circuit comprises a fifth transistor (Fig. 6, “a fifth transistor L2”); 
a first electrode of the fifth transistor is connected to the second electrode of the drive transistor, a second electrode of the fifth transistor is connected to the first electrode of the light emitting element (Fig. 6, a first electrode of the fifth transistor L2 is connected to the second electrode of the drive transistor T1, a second electrode of the fifth transistor is connected to the first electrode of the light emitting element 01); 
the fifth transistor outputs a potential of the first power supply passing through the drive transistor to the first electrode of the light emitting element in response to a first control signal (Fig. 6, the fifth transistor L2 outputs a potential of the first power supply V2 passing through the drive transistor T1 to the first electrode of the light emitting element 01 in response to “a first control signal EM”).  
As to claim 7: Wang discloses the first initialization sub-circuit and the compensation circuit are dual-transistor circuits, wherein, a transistor in the first initialization sub-circuit is also multiplexed as a transistor in the compensation circuit (Fig. 6, the first initialization sub-circuit and the compensation circuit are dual-transistor circuits K1, K3 and K2, K3”, wherein, “a transistor K3” in the first initialization sub-circuit K1, K3 is also multiplexed as “a transistor K3” in the compensation circuit K2, K3).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0264862 A1) in view of YANG et al (US 2019/0371243 A1), (CN 108986749 A), as applied to claim 1 above, and further in view of PARK et al (US 2021/0027701 A1).
As to claim 15: Wang discloses the holding circuit comprises a sixth transistor, a first electrode of the sixth transistor is connected to a holding power supply, a second electrode of the sixth transistor is connected to the first terminal of the capacitor circuit (Fig. 6, the holding circuit 102 comprises “a sixth transistor L1”, a first electrode of the sixth transistor is connected to “a holding power supply V1”, a second electrode of the sixth transistor L1 is connected to the first terminal of the capacitor circuit 103); 
the sixth transistor outputs a potential of the holding power supply to the first terminal of the capacitor circuit in response to “a second control signal EM”, wherein the first control signal also serves the second control signal (Fig. 6, the sixth transistor L1 outputs a potential of the holding power supply to the first terminal of the capacitor circuit 103 in response to “a second control signal EM”, wherein the first control signal also serves the second control signal).
Wang and Yang do not expressly disclose the sixth transistor outputs a potential of the holding power supply to the first terminal of the capacitor circuit in response to a second control signal. However, Park teaches a pixel circuit comprises a light-emitting control circuit; a holding circuit (Fig. 2A, “a pixel circuit 10” comprises “a light-emitting control circuit T6; “a holding circuit T4”, wherein the light emitting control circuit comprises a fifth transistor (Fig. 2A, “a fifth transistor T6”); a first electrode of the fifth transistor is connected to a second electrode of a drive transistor, a second electrode of the fifth transistor is connected to a first electrode of a light emitting element (Fig. 2A, a first electrode of the fifth transistor T6 is connected to “a second electrode of a drive transistor T1”, a second electrode of the fifth transistor is connected to “a first electrode of the light emitting element LD”); the fifth transistor outputs a potential of the first power supply passing through the drive transistor to the first electrode of the light emitting element in response to a first control signal (Fig. 2A, the fifth transistor T6 outputs “a potential of a first power supply VDD passing through the drive transistor T1 to the first electrode of the light emitting element LD in response to “a first control signal ELn-k”); the holding circuit comprises a sixth transistor, a first electrode of the sixth transistor is connected to a holding power supply, a second electrode of the sixth transistor is connected to the first terminal of the capacitor circuit (Fig. 2A, the holding circuit T4 comprises “a sixth transistor T4”, a first electrode of the sixth transistor T4 is connected to “a holding power supply Vref”, a second electrode of the sixth transistor T4 is connected to “a first terminal of a capacitor circuit C1”); the sixth transistor outputs a potential of the holding power supply to the first terminal of the capacitor circuit in response to a second control signal (Fig. 2A, the sixth transistor T4 outputs a potential of the holding power supply to the first terminal of the capacitor circuit C1 in response to “a second control signal ELn”; ¶0083). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Yang to substitute a second control signal to replacing the first control signal of the holding circuit, the result of the substitution is predictable that the sixth transistor outputs a potential of the holding power supply to the first terminal of the capacitor circuit in response to the second control signal as taught by Park. The motivation would have been in order to store the voltage difference between the second node N2 and the third node N3 (Park: ¶0073).

Response to Arguments
Applicant’s arguments on November 17, 2022 have been considered but are moot in view of the new ground of rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693